SCHLEGEL, LEW E., Associate Judge
(dissenting).
I respectfully dissent.
Although the record is clear that Defendant was only one of seventeen employees of the Clerk’s office who received a raise pursuant to an executive order issued by the Mayor of the City of Jacksonville allowing merit raises and that Defendant’s raise was approved by the City Budget office and the City personnel manager as well as Defendant’s father, and I acknowledge that I am disturbed by the fact that Plaintiff waited four years, 361 days to file this action, I am unable to distinguish the definition of the verb “advance” as given in Webster’s Third New International Dictionary (1961): “9: to raise in rate: INCREASE.”